DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are currently pending and under examination.

Priority

This application is a continuation of U.S. Patent Application No. 16/886399, filed May 28, 2020, which is a continuation-in-part of U.S. Patent Application No. 16/380226, filed April 10, 2019; which claims the benefit of U.S. Provisional Patent Application No. 62/655935, filed April 11, 2018; and claims the benefit of U.S. Provisional Patent Application No. 62/854490, filed May 30, 2019.
However, it is noted that limitations including Bacillus clausii, Lactobacillus casei, Akkermansia muciniphila, Eubacterium rectale, Lactococcus lactis, Lactobacillus bulgaricus, Lactobacillus buchneri, Pediococcus acidilactici, Bifidobacterium longum, Lactobacillus brevis, Lactobacillus delbrueckii subsp. bulgaricus, Propionibacterium shermanii, Butyricicoccus pullicaecorum, Lactobacillus acidophilus, Lactobacillus rhamnosus GG, Lactobacillus gasseri, Anaerobutyricum hallii, Bifidobacterium catenulatum, and Bifidobacterium pseudocatenulatum, Bael fiber, Fenugreek fiber, quinoa, chia seed, millet, buckwheat, mucin, Chitosan oligo, carrot, Promitor™ corn fiber, Acemannan™, pea fiber, Pullulan, Althaea officinalis, and camels milk were first presented in U.S. Patent Application No. 16/886399, and are not present in U.S. Provisional Patent Application Nos. 62/655935 or 62/854490, or U.S. Patent Application No. 16/380226.  Therefore, benefit of priority for claims 1-20 is to May 28, 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 10, and 18 recite the steps of “selecting a growth broth for growing the probiotic organism” and “selecting an agar spread plate media for growing the probiotic organism,” however the claims then recite all components present in the media.  These claims are indefinite, because as there is no choice between more than one growth broth or agar spread plate media, it is unclear what media is selected.  It appears that “selecting” should instead be, for example, “providing.”
The term “organic” in claims 1, 5, 10, 13, 18, and 19 is indefinite, because it is unclear what is meant by this term.  It is noted that “organic” can be a term referring to chemical structure.  Also, with regard to food products, the term “organic” does not have a definite meaning.  For example, this is USDA certified organic, California certified organic, or organic certifications by other countries, and trade organizations.  The specification does not provide a definition for what conditions or factors are to be included or excluded from the components recited to be “organic”. 
The term “Chitosan oligo” in claims 1, 5, 10, 18, and 19 is indefinite, because it is unclear if “oligo” is short for “oligosaccharide,” or instead if “oligo” is intended to represent something else.
Claims 1, 5, 10, 13, 18, and 19 recite “Acemannan™”; this term is indefinite, because it is unclear if this term is intended encompass Acemannan™ hydrogel, or instead if this term should instead be simply “acemannan,” which is a β(1→4)-acetylated polymannose present in the inner leaf gel of the Aloe vera plan.
If it is intended that “Acemannan™ hydrogel,” be referred to, with regard to the trademark/trade name Acemannan™ in the claims, where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hydrogel and, accordingly, the identification/description is indefinite.
If it is intended that “Acemannan™” as currently recited is intended to be the a β(1→4)-acetylated polymannose present in the inner leaf gel of the Aloe vera plan, the trademark symbol should be removed. 
Claim 1 recites the limitation "the agar spread plate" on p. 49, line 7; claim 10 recites the limitation "the agar spread plate" on p. 53, line 8; and claim 18 recites the limitation "the agar spread plate" on p. 57, line 7.  There is insufficient antecedent basis for this limitation in the claims.  While “agar spread plate media” is previously recited, an agar spread plate is not. 
Claims 2, 10, and 18 recite “freeze-drying the probiotic organism by use of a lyophilization reagent” (emphasis added).  This limitation is indefinite, because it is unclear how a lyophilization reagent itself is used to freeze-dry the probiotic organism.  
Claims 9 and 17 recite “wherein at least two probiotic organisms are selected from” (emphasis added), however, as the claims from which these claims depend only require the selection of at least one probiotic organism, it is unclear the number of probiotic organisms required.  
Claims 3-4, 6-8, 11, 12, 14-17, and 20 are included in this rejection as these claims depend from above rejected claims, and fail to remedy the noted deficiencies. 

Conclusion

No claims are allowable; however, claims 1-20 appear to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653